Citation Nr: 0705152	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  06-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1951 with subsequent periods of active duty for 
training.

Entitlement to service connection for asbestosis was denied 
in a February 2006 rating decision.  The veteran perfected a 
timely appeal to the Board as to this denial by filing a 
substantive appeal with the RO several days prior to his 
death.  


FINDING OF FACT

The veteran died on May [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 19, 2006, the veteran's attorney notified the 
Board of the veteran's death on May 23, 2006.  As a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore this appeal 
on the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the issue dismissed in this 
appeal or as to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106. 

ORDER

The veteran's appeal is dismissed.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


